DETAILED ACTION
This office action is responsive to application 15/733,126 filed on May 21, 2020.  Claims 1-6 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 5/21/20, 6/15/20 and 8/17/20 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  photoelectric conversion unit in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims are interpreted under 35 USC 112(f) as follows:
The photoelectric conversion unit of claims 1-6 corresponds to a photodiode (see paragraphs 0038 of US 2020/0404211).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (US 2018/0288346).

	Consider claim 1, Yoshida et al. teaches:
	A solid-state imaging element (figure 7) comprising: 
	a pixel that at least includes a photoelectric conversion unit (PD1) configured to perform photoelectric conversion (see paragraph 0024), a floating diffusion unit (FD1) to which charge generated in the photoelectric conversion unit (PD1) is transferred (see figure 7, paragraph 0024), and an amplification transistor (pixel transistor, Mpx1) that has a gate electrode to which the FD unit (FD1) is connected (see figure 7, paragraph 0024); and 
	a first metal oxide semiconductor (MOS) transistor (differential transistor, M3) to which a reference signal (VRMP) is input (see figure 7, paragraph 0025), the reference signal being referred to when analog to digital (AD) conversion is performed on a pixel signal according to an amount of light received by the pixel (“reference signal VRMP used for the AD conversion”, paragraph 0025), 
	wherein a shared structure is employed (see figure 7) in which a predetermined number of the pixels (e.g. 2 pixels) share an AD converter that includes a differential pair including the first MOS transistor (M3) and the amplification transistor (Mpx1, see figure 7, see paragraphs 0026 and 0119), and 
	a selection transistor (Msx1, Msx2) is provided for each of the pixels (see figure 7), the selection transistor being used to select the pixel for which the AD conversion is 

	Consider claim 2, and as applied to claim 1 above, Yoshida et al. further teaches a second MOS transistor to which a constant bias voltage is input, wherein the selection transistor is disposed on a side close to the second MOS transistor with respect to the amplification transistor (As detailed in paragraph 0045, “an N-channel MOS transistor in which a predetermined bias voltage is applied to a gate may be used as the tail current source IS1”.  As shown in figure 7, the tail current source (IS1) is on the side of the selection transistor (MSx1) with respect to the amplification transistor (Mpx1).).

	Consider claim 6, Yoshida et al. teaches:
An electronic device (photoelectric conversion apparatus, figure 1) comprising a solid-state imaging element (see figure 7), 
wherein the solid-state imaging element (figure 7) includes 
	a pixel that at least includes a photoelectric conversion unit (PD1) configured to perform photoelectric conversion (see paragraph 0024), a floating diffusion unit (FD1) to which charge generated in the photoelectric conversion unit (PD1) is transferred (see figure 7, paragraph 0024), and an amplification transistor (pixel transistor, Mpx1) that has a gate electrode to which the FD unit (FD1) is connected (see figure 7, paragraph 0024); and 
	a first metal oxide semiconductor (MOS) transistor (differential transistor, M3) to which a reference signal (VRMP) is input (see figure 7, paragraph 0025), the reference 
	wherein a shared structure is employed (see figure 7) in which a predetermined number of the pixels (e.g. 2 pixels) share an AD converter that includes a differential pair including the first MOS transistor (M3) and the amplification transistor (Mpx1, see figure 7, see paragraphs 0026 and 0119), and 
	a selection transistor (Msx1, Msx2) is provided for each of the pixels (see figure 7), the selection transistor being used to select the pixel for which the AD conversion is performed on the pixel signal (i.e. the comparison portion of AD conversion, see paragraphs 0119-0121).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Ignjatovic et al. (US 7,847,846).

	Consider claim 3, and as applied to claim 1 above, Yoshida et al. further teaches a second MOS transistor to which a constant bias voltage is input (As detailed in paragraph 0045, “an N-channel MOS transistor in which a predetermined bias voltage is applied to a gate may be used as the tail current source IS1”.  As shown in figure 7, the tail current source (IS1) is on the side of the selection transistor (MSx1) with respect to the amplification transistor (Mpx1).).
	However, Yoshida et al. does not explicitly teach that the selection transistor is disposed on a side opposite to the second MOS transistor with respect to the amplification transistor.
	Ignjatovic et al. similarly teaches a pixel circuit (figure 4) with a selection transistor (Q2, 108), an amplification transistor (Q3, 112) and a tail current source (Ibias, 404), column 7, lines 50-58.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second MOS transistor of the tail current source taught by Yoshida et al. be placed opposite to the selection transistor with respect to the amplification transistor as taught by Ignjatovic et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as enabling pixel readout with fast settling times and readout speeds combined with reduced reset noise (Ignjatovic et al., column 6, lines 18-23).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Kondo (US 2013/0126710).

	Consider claim 5, and as applied to claim 1 above, Yoshida et al. does not explicitly teach that the pixel further includes a discharge transistor that discharges the charge accumulated in the photoelectric conversion unit before exposure is started.
	Kondo similarly teaches an array of pixels (50, figure 1), wherein each pixel (see figure 3) includes a photodiode (101), selection transistor (107) and amplification transistor (106), see paragraph 0096.
	However, Kondo additionally teaches that the pixel (figure 3) further includes a discharge transistor (photoelectric conversion element reset transistor, 102) that discharges the charge accumulated in the photoelectric conversion unit (101) before 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel taught by Yoshida et al. include a discharge transistor as taught by Kondo for the benefit of enabling global reset of a pixel array (Kondo, paragraph 0109).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Ignjatovic et al. (US 7,847,846), as applied to claim 3 above, and further in view of Kondo (US 2013/0126710).

	Consider claim 4, and as applied to claim 3 above, the combination of Yoshida et al. and Ignjatovic et al. does not explicitly teach that the solid-state imaging element has a layered structure obtained by stacking a pixel chip in which at least the photoelectric conversion unit is formed, and a circuit chip in which a signal processing circuit that performs signal processing on the pixel signal is formed, and the selection transistor is formed on a side of the circuit chip.
	Kondo similarly teaches an array of pixels (50, figure 1), wherein each pixel (see figure 3) includes a photodiode (101), selection transistor (107) and amplification transistor (106), see paragraph 0096.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging element taught by the combination of Yoshida et al. and Ignjatovic et al. comprise a layered structure as taught by Kondo for the benefit of decreasing a chip area of a substrate including the photoelectric conversion unit (Kondo, paragraph 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mentzer (US 2004/0201761) teaches a pixel circuit (figure 3) have multiple pixels and utilizing differential pairs of transistors (see figure 3, paragraph 0011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696